Citation Nr: 0307437	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  94-36 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for scar residuals of a 
scrotum injury.

(The issue of entitlement to service connection for scar 
residuals of a left hand injury will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1972 to May 1975.  

In October 1993, the veteran initially claimed service 
connection for disabilities of his left hand, left fingers, 
and "left lower area."  In rating decisions dated in 
June and September 1994, the Newark, New Jersey, RO denied 
his claims.  He subsequently clarified that he wanted service 
connection for residuals, including scars, of injuries to his 
scrotum and left hand.  And the RO accepted statements he 
submitted in September and October 1994 as his notices of 
disagreement (NODs) to both issues.  He later perfected his 
appeal to the Board of Veterans' Appeals (Board).  Since he 
relocated, his claims file (c-file) was transferred to the 
Baltimore RO, which now has jurisdiction over his case.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for residuals, including 
scars, of a left hand injury.  This Board is undertaking this 
additional development pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903.)  And after giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing that issue.





FINDINGS OF FACT

1.  All identified relevant evidence has been obtained 
necessary for an equitable disposition of the claim for 
service connection for scar residuals of a scrotum injury.

2.  A laceration of the veteran's scrotum requiring sutures 
is not shown to have occurred during active service.  

3.  Scar residuals of a scrotum injury did not develop as a 
result of an in-service injury.  


CONCLUSION OF LAW

Scar residuals of a scrotum injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.303, 3.159 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the course of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), are now published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA 
and the implementing regulations pertinent to the issue on 
appeal, are liberalizing, and therefore applicable.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The VCAA and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim-but 
that VA is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

The VCAA and implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a); see also Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

The Board finds that VA's duties pursuant to the VCAA, where 
triggered, have been fulfilled, with respect to the issue of 
entitlement to service connection for scar residuals of a 
scrotum injury.  

In each instance, as it became apparent that there may be any 
information, or medical or lay evidence, not previously 
provided to VA, that may have been necessary to substantiate 
the veteran's claim, VA notified the veteran both of the 
necessary information, and also of which evidence the veteran 
was to submit, and which evidence VA would attempt to obtain 
on his behalf.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The record shows the veteran was notified of each of the RO's 
rating decisions and received a statement of the case (SOC) 
and supplemental statement of the case (SSOC).  When 
considered collectively, those documents apprised him of the 
type of evidence needed to substantiate his allegations-and 
prevail, and of the governing laws and regulations.  The RO 
also notified him of what the evidence must show, what he 
needed to still submit, and what VA would obtain for him-
if he provided the basic information necessary to conduct a 
search.  The RO also informed him that if he disagreed with 
the RO's consideration of the evidence, or reasons provided, 
he should write and explain why.  The RO thus informed him 
that he was to submit any additional evidence.

Of equal or even greater significance, in the November 2002 
SSOC the RO specifically cited the new statutes and 
regulations resulting from the VCAA.  So that, again, 
apprised the veteran of the duties to notify and assist, 
including insofar as when these duties are triggered and 
exactly what action can be expected from VA in response to 
this.

Considering all of the above, it is clear that VA has met its 
preliminary duty to notify in this case.  Because no 
additional evidence has been identified by the veteran as 
being available, but absent from the record, with respect to 
the issue of service connection for scar residuals of a 
scrotum injury, the Board finds that any failure on the part 
of VA to further notify the veteran of what hypothetical 
evidence would be secured by VA and what evidence would be 
secured by him is harmless.  Of course, an error is not 
harmless when it reasonably affects the outcome of the case.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
Here, though, there is not a scintilla of evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, with respect to 
the issue of service connection for scar residuals of a 
scrotum injury.  Hence, the Board finds that any such failure 
is inconsequential.  While perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance. Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

VA also has satisfied the duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A.  The RO has obtained all of his relevant 
service medical records (concerning the claim at issue), 
scheduled VA examinations, and obtained other VA records 
concerning his claim as well.  And no other evidence, not 
already of record, has been cited as relevant to the claim.  
Obviously then, none need be obtained since none exists.  And 
although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If he wishes help in supporting his claim, he 
cannot passively wait for it.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 
406 (1991).

VA has done everything possible to assist the veteran with 
the claim at issue.  So VA has satisfied its duties to notify 
and assist.  Further development and further expending of 
VA's resources is not warranted.  In short, the Board finds 
that the veteran has been given adequate notice of the need 
to submit evidence or argument and that he is not prejudiced 
by this decision as to the issue of service connection for 
scar residuals of a scrotum injury.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Service connection may be established for disability 
resulting from a personal injury sustained or a disease 
contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 
§ 3.303(a).

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is legitimate reason to question whether a disease 
or injury noted in service was chronic, then a showing of 
continuity of symptomatology after discharge is normally 
required-unless there is medical evidence that the in-
service condition, although not diagnosed as such in service, 
was chronic, see 38 C.F.R. § 3.303(b), or there is evidence 
that connects the current condition to the in-service 
condition, see 38 C.F.R. § 3.303(d).  Godfrey v. Brown, 7 
Vet. App. 398, 406 (1995).  See, too, Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).



Generally, to show the requisite connection between the 
current disability and service, the record must include:  (1) 
medical evidence confirming the veteran currently has the 
disability alleged, (2) medical evidence, or in certain 
circumstances lay testimony, of a relevant in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus/causal link between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

The veteran contends that he has a residual scar from an 
injury to his scrotum while in service, and that his lay 
witness supports this allegation.

The veteran's service medical records show that he was 
admitted to the Naval Hospital in Orlando, Florida, in July 
1972 with a diagnosis of an upper respiratory infection 
(URI).  In April 1973, he was seen after he "fell from boat 
to shallow water."  The examiner reported that the veteran 
landed on his head and complained of headaches and neck 
pains.  There was no loss of consciousness.  The veteran also 
reported sore neck and back muscles the next day.  In June 
1973, it again was noted that the veteran fell (in April of 
that year) from a salvage boat, landing on his head and back.  
The diagnosis was chronic lumbar strain.  Another entry also 
dated in June 1973 indicates that x-ray examination and an 
intravenous pyelogram (IVP) were normal.  A November 1973 
entry indicates the veteran had pain in his left lower 
quadrant and blood in his urine.  The report of his May 1975 
military discharge evaluation does not contain entries under 
the objective physical examination section.

The evidence submitted subsequent to service includes lay 
statements and a VA hospitalization report-both dated in 
October 1993, reports of VA examinations dated in August 1994 
and December 1998, and VA outpatient treatment records.



The letter from the veteran's lay witness, dated in October 
1993, alleges the veteran was working on the well deck during 
service when he fell off a ladder and injured his left hand 
and finger and "personal parts of his body."  The ships 
corpsman reportedly took care of his problems.

Also in October 1993, the veteran was hospitalized for 
treatment of a nonservice-connected condition.  The records 
of that inpatient admission indicate he had an old scar on 
the left side of his scrotum, and an old scar on the third 
and fourth fingers of his left hand.  Those records also 
indicate he reported sustaining a laceration to his scrotum 
in an accident during service.

During the VA examinations in August 1994 and December 1998, 
the veteran again indicated he has scars as a result of the 
injury in service when he fell off the ladder.

A statement in support of claim, VA Form 21-4138, was 
received in October 1994 wherein the veteran said that he 
injured his scrotum and left hand in the same incident, from 
a fall that saved a buddy's life.

Both the veteran and his lay witness who submitted a 
statement on his behalf are competent to testify concerning 
events they personally witnessed during service, including 
the alleged injury.  See Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994).  But the actual service medical records, which 
are far more contemporaneous to the relevant time at issue, 
when the injury supposedly occurred, are more probative.  
See Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  The 
veteran and his service comrade did not make their 
allegations until long after the fact, approximately 20 years 
after his service ended, when he stands to benefit 
financially and otherwise.  There was no mention of the 
purported injury until he had filed or was anticipating 
filing a claim with VA.  And contrary to his allegations, and 
those of his service comrade, they do not show any injury to 
the scrotum.  Rather, they show injuries to his neck and back 
when he fell off of a boat (not a ladder).



Additionally, although the veteran claims that he received 
sutures (stitches) for the laceration to his scrotum, and 
although the current medical evidence shows that there is 
indeed an old scar there, his service medical records do not 
show that he sustained the precipitating injury while on 
active duty in the military-as opposed to, for example, at 
any other possible time during his life.  The service medical 
records also do not mention the removal of any sutures around 
the relevant time in question, or that any follow-up care was 
needed or provided after that purported incident in service.

Furthermore, while the service medical records show that the 
veteran was treated in November 1973 for pain in his left 
lower quadrant, and for blood in his urine, these records do 
not show that he received sutures or that he even had a 
laceration.  So, again, the actual service medical records 
are in direct conflict with his current allegations.  
Opinions, even from a medical professional concerning a 
possible nexus, decline in probative value where, as here, 
there is such a lengthy time period between the purported 
incident in service and the current allegations.  
Cf. Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Thus, the Board 
concludes that the veteran did not sustain a laceration to 
his scrotum during service.

Additionally, there is no record of a continuity of 
symptomatology after service to the present time.  38 C.F.R. 
§ 3.303(b).  Although the medical examiners recorded the 
veteran's own personal account of his oral history, this is 
not sufficient to show a link to service because the 
examiners were merely recounting what he had told them, 
without offering any additional medical comment concerning 
whether his allegations are, in fact, true.  And even if they 
did comment, their opinions would be based on an inaccurate 
factual premise.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  See also Reonal v. Brown, 5 Vet. App. 458 (1993).

In summary, the preponderance of the evidence is against the 
claim because it does not show the veteran sustained a 
laceration injury to his scrotum during service that required 
sutures.  Therefore, the benefit of the doubt rule does not 
apply, and his claim must be denied.  See 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for the scar residuals of a scrotum injury 
is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

